                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



   KEVIN LEWIS,

               Plaintiff,
                                     CIVIL No. 18-9397 (NLH/KMW)
   v.
                                     OPINION
   CARMEN DIAZ-PETTI, in her
   official capacity as Director
   of DCP&P/Assistant
   Commissioner of the New
   Jersey Department of Children
   and Families (“DCF”), et al.,

               Defendants.



APPEARANCES:

KENNETH J. ROSELLINI
KENNETH ROSELLINI, ATTORNEY AT LAW
636A VAN HOUTEN AVENUE
CLIFTON, NJ 07013

     Attorney for Plaintiff Kevin Lewis.

BRETT JOSEPH HAROLDSON
NEW JERSEY DEPARTMENT OF LAW AND PUBLIC SAFETY
DIVISION OF LAW
25 MARKET ST.
PO BOX 116
TRENTON, NJ 08625

     Attorney for Defendants Carmen Diaz-Petti and Christine
Norbut Beyer.

HILLMAN, District Judge

     This case concerns claims under 42 U.S.C. § 1983, the New

Jersey Civil Rights Act, and New Jersey common law relating to a
decision by the New Jersey Division of Child Protection and

Permanency (“DCP&P”) to take custody of Plaintiff’s three

children from him and give it to Plaintiff’s ex-wife.   Currently

before the Court is Defendants’, Commissioner Christine Norbut

Beyer and Assistant Commissioner Carmen Diaz-Petti

(collectively, the “Moving Defendants”), Motion to Dismiss and

Plaintiff’s opposition.   For the reasons discussed below, this

Court will grant Moving Defendants’ Motion to Dismiss, in part,

and deny the remaining portions as moot.

                            BACKGROUND

     The Court takes this recitation of facts from Plaintiff’s

Complaint.   Plaintiff, Kevin Lewis, alleges he is an African-

American and parent of three children, “L.L.,” “KaL.,” and

“KeL.”   On May 16, 2016, DCP&P caseworker Rosemary Ortiz visited

Plaintiff’s home, told Plaintiff a complaint had been made about

Plaintiff’s treatment of his children, and asked to see them.

Plaintiff agreed to speak with Ortiz and allow her inside to see

his children.   Plaintiff refused to allow Ortiz to speak with

his children until after he had consulted with an attorney.

     The next day, when Plaintiff went to pick up his children

at school, local police officers informed him that his children

had been removed from his custody by DCP&P.   Plaintiff, at some

point, spoke with Ortiz who told him his children were in DCP&P

custody, but refused to disclose their location.   Plaintiff

                                 2
later learned Defendant Lauralie Lewis, his ex-wife, had made a

false allegation of abuse and that the children had been placed

with her.   Plaintiff also learned that Defendant Lewis had

allegedly influenced his children to make false statements to

DCP&P, which led to the investigation.   Those false allegations

included allegations of physical abuse of which Plaintiff claims

there was no physical evidence and which a proper investigation

would have revealed as false.   For ninety days, Plaintiff was

unable to have contact with his children.

     DCP&P instituted legal proceedings against Plaintiff,

alleging he had abused or neglected his children.   A full fact-

finding hearing was held.   Plaintiff alleges that he proved

there was “no basis for the allegations and the abuse and

neglect allegations . . . were dismissed by [court order on]

June 30, 2017.”   (Pl.’s Compl. ¶ 30.)   In August 2016, Plaintiff

was allowed ninety minutes of supervised visitation with his

children every week.   Besides this visitation, the children were

not returned to Plaintiff’s custody.

     Plaintiff alleges his children were mistreated while in

DCP&P’s or his ex-wife’s custody.    The mistreatment resulted in

mental health issues with one child, the development of diabetes

in another, and expulsion from school for the third, among other

things.   Plaintiff complained to DCP&P about the mistreatment,



                                 3
specifically to a DCP&P supervisor, Defendant Jennifer Malloy,

but Plaintiff alleges DCP&P did not investigate his claims.

       Plaintiff also makes allegations beyond DCP&P’s failure to

investigate.    Plaintiff claims DCP&P caseworker, Defendant

Shelia Walderama, 1 falsely testified in the underlying matter

concerning Plaintiff’s ability to administer diabetic treatment

to his child.    Plaintiff claims a DCP&P caseworker, Defendant

Chinuso Akunne, delayed medical attention for one of Plaintiff’s

children, belittled him in front of the child, and

“intentionally and maliciously interfered with Plaintiff’s

reunification therapy with his children.”    (Pl.’s Compl. ¶¶ 47-

51.)    Plaintiff additionally alleges that Defendants Jasmine

Peters, a DCP&P caseworker, and Lewis threatened his children on

multiple occasions that “they will soon be questioned by court

personnel and if they say they want to live with their father

they all will be thrown in foster care.” 2   (Pl.’s Compl. ¶ 37.)

       Additionally, Plaintiff alleges improper conduct by DCP&P

contractors.    Plaintiff claims Defendants Dr. Brian Eig or Dr.

Lee and Associates “fabricated a false psychological evaluation

of Plaintiff with an improper diagnosis” and recommended


1 Plaintiff refers to Shelia as “Walderman” in his complaint.
(Pl.’s Compl. ¶¶ 43-45.) The Court will refer to this
individual as Walderama, as that is the spelling used in the
case caption.

2   Plaintiff alleges Defendant Lewis admitted to this under oath.
                                  4
placement of his children with Defendant Lewis.      Plaintiff

alleges this same individual or entity has done the same in

other cases.    Plaintiff claims that Defendant Dr. Stephanie

Lanase “fabricated a false psychological evaluation of

Plaintiff’s children, including a false diagnosis of post

traumatic stress disorder” and the underlying judge found these

findings “were, unexplainably, extremely biased against

Plaintiff.”    (Pl.’s Compl. ¶¶ 55-56.)    Finally, and similarly,

Plaintiff claims Defendant Dr. Melissa McCausland fabricated a

false diagnosis of Plaintiff’s children, stating they suffered

from post-traumatic stress disorder.      Defendant Dr. McCausland

did not respond to witness subpoenas in the underlying matter.

     Plaintiff’s complaint in this Court alleges six counts

against multiple defendants.    Plaintiff alleges claims under 42

U.S.C. § 1983, NJCRA, and New Jersey common law.      In the first

count, Plaintiff alleges a violation of the Fourteenth Amendment

by Defendants Malloy, Ortiz, Peters, Walderama, and Akunne.      In

the second count, Plaintiff alleges unlawful retaliation against

his exercise of First Amendment rights by the same Defendants.

In the third count, Plaintiff alleges violations of the Fourth,

Fifth, and Fourteenth Amendments by Moving Defendants for an

allegedly unconstitutional policy.    In the fourth count,

Plaintiff also alleges violations of Due Process and Equal

Protection rights, here by all Defendants except Moving

                                  5
Defendants.   In the fifth count, Plaintiff alleges violations of

the NJCRA by all Defendants except Moving Defendants.    Finally,

in the sixth count, Plaintiff claims Defendant Lewis has

committed malicious abuse of process.

     On September 18, 2018, Moving Defendants filed the pending

Motion to Dismiss.   Attached to the Motion to Dismiss is the

Certification of Elizabeth Wallace, Deputy Attorney General for

New Jersey who is responsible for handling the underlying child

custody matter.   (Defs.’ Mot. to Dismiss, Ex. A.)   Ms. Wallace

states that the custody matter is still ongoing in the New

Jersey Superior Court, Chancery Division, Family Part,

Burlington County.   (Defs.’ Mot. to Dismiss Ex. A ¶¶ 1-4.)   The

Motion to Dismiss is fully briefed and ripe for adjudication.

                             ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over this

case pursuant to 42 U.S.C. §§ 1331 and 1367.

     B.   Motion to Dismiss Standard

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

                                 6
settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”       Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,


                                   7
exhibits attached to the complaint and matters of public

record.”    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).    “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C.     Motion to Dismiss

     Moving Defendants challenge Plaintiff’s complaint on

multiple grounds. 3   The Court will only consider whether this




3 Moving Defendants also argue that monetary claims must be
dismissed based on immunity grounds and that Plaintiff does not
have standing to assert a claim for injunctive relief. Based on
                                  8
case is subject to abstention under the Younger doctrine.     The

most recent Supreme Court formulation of this abstention

doctrine can be found in Sprint Communications, Inc. v. Jacobs,

571 U.S. 69 (2013).   The Supreme Court noted the three

circumstances under which a federal court should consider

whether to abstain from hearing a case: (1) “[w]hen there is a

parallel, pending state criminal proceeding,” (2) when there are

“particular state civil proceedings that are akin to criminal

prosecutions,” and (3) when there are particular state civil

proceedings that “implicate a State’s interest in enforcing the

orders and judgments of its courts.”   Id. at 72-73 (citing

Huffman v. Pursue, Ltd., 420 U.S. 592 (1975); Pennzoil Co. v.

Texaco Inc., 481 U.S. 1 (1987)).

     If the underlying state court case fits within one of these

categories, a federal court should consider an additional three

factors.   First, is there “an ongoing state judicial

proceeding”; second, “do the proceedings implicate important

state interests”; and third, “is there an adequate opportunity

in the state proceedings to raise constitutional challenges.”

Middlesex Cty. Ethics Comm’r v. Garden State Bar Ass’n, 457 U.S.

423, 432 (1982).   But, even if these three factors are

satisfied, “abstention is not appropriate if state proceedings



the Court’s decision as to Younger abstention, this Court will
deny Moving Defendants’ other arguments as moot.
                                   9
are being undertaken in bad faith, or if there are other

extraordinary circumstances, such as where state proceedings are

based on a flagrantly unconstitutional statute.”     Gwynedd

Props., Inc. v. Lower Gwynedd Twp., 970 F. 1195, 1200 (3d Cir.

1992) (citing Middlesex, 457 U.S. at 435).

     To determine whether Younger abstention is appropriate, the

Court will first determine whether the underlying state court

proceeding is within the class of cases contemplated as

deserving of abstention.    Second, the Court will examine the

three factors noted supra.    Third and finally, the Court will

determine whether abstention is inappropriate based on any of

the reasons discussed supra.

     First, the Court must determine whether the state court

proceeding is of the type that is amenable to Younger

abstention.   It is.   The Supreme Court’s decision in Moore v.

Sims is instructive.    442 U.S. 415 (1979).   In that case, the

Court reversed a district court’s decision and found Younger

abstention applicable.    Id. at 434-35.   Moore involved an

ongoing state court proceeding concerning whether parents had

engaged in abuse of their children.    Id. at 418.   This is

exactly the case here.

     Contrary to Plaintiff’s argument, the Supreme Court has not

further narrowed or undercut the Younger doctrine, at least as

it applies to a case of this type.    While the Court agrees

                                 10
Younger is an “exceptional” doctrine only applicable in a narrow

set of circumstances, it appears Sprint reaffirms the viability

of the Younger doctrine in the factual circumstances already

recognized by the Supreme Court but declines to extend it any

further.   See Sprint Communs., Inc., 571 U.S. 69 (2013).

     Because this type of case is amenable to abstention, the

Court must consider whether it satisfies the three factors

discussed supra.   The first factors is satisfied here.    The

parties agree that there is an ongoing state proceeding. 4     The

second and third factors, however, are contested.    Plaintiff

asserts that the second factor cannot be met here because there

is no important state interest.    This argument depends on a

narrow interpretation of legal doctrine and a specific factual

determination.   The state, according to Plaintiff, only has a

legal interest in the parent-child relationship if there is

abuse or threat of abuse.    Plaintiff claims in his complaint

that the state court proceeding has already determined that

there was no abuse, so New Jersey no longer has a valid,

constitutional interest.    The Moving Defendants respond by

arguing the fact that the state court continues to restrict




4 Because the parties agree on this point, the Court need not
determine whether the certification attached to Moving
Defendants’ motion may be properly considered by the Court.
                                  11
Plaintiff’s time with his children suggests that Plaintiff has

not been cleared of all wrongdoing.

     According to Plaintiff a “state has no interest in

protecting children from their parents unless it has some

reasonable and articulable evidence giving rise to a reasonable

suspicion that a child has been abused or is in imminent danger

of abuse.”   Croft v. Westmoreland Cty. Children & Youth Servs.,

103 F.3d 1123, 1126 (3d Cir. 1997).   Plaintiff’s argument is

both factually and legally deficient.   The parties agree that

New Jersey is still involved in the pending proceedings

concerning Plaintiff and the facts at-issue in this matter.

Thus, New Jersey could conceivably still have an interest in

preventing future, imminent abuse if it believes Plaintiff poses

a threat to his children.   The Court does not mean to suggest

that is truly the case, but only notes this to show that New

Jersey could still conceivably have an interest even assuming

Plaintiff’s assertions.   That fact that New Jersey continues to

pursue the matter suggests it does have an interest.

     Moreover, whether it is appropriate for New Jersey to

continue to separate Plaintiff from his children may have the

constitutional dimension indicated, but the measure of state

interest for this analysis is not so limited.   The Third Circuit

has opined that “New Jersey has a substantial interest in fair

administration of child custody and parental rights

                                12
proceedings.”   McDaniels v. N.J. Div. of Youth and Family

Servs., 144 F. App’x 213, 215 (3d Cir. 2005).     See also Lisboa

v. N.J. Div. of Child Prot. & Permanency, 1:18-cv-08744

(NLH/JS), 2019 U.S. Dist. LEXIS 19644, at *9 (D.N.J. Feb. 7,

2019) (collecting cases on this point and stating “the case law

makes it abundantly clear that it is inappropriate for a federal

court to interfere with the state’s interest in administering

its own family court”).    As the question of custody is still to

be determined and the rights of the parents in this matter have

not been set with finality, New Jersey maintains a valid, legal

interest in this matter.   Thus, regardless of whether the state

court has decided the factual question of past (or even the

threat of future) abuse, New Jersey maintains an interest in the

matter.   The Court finds the second factor has been satisfied.

     Plaintiff asserts the third Younger factor is not satisfied

here because the New Jersey Superior Court, Chancery Division,

Family Part is “a court of limited jurisdiction, and not capable

of providing Plaintiff with due process to pursue his § 1983

claims in this case.”   (Pl.’s Opp’n Br. 17.)    Plaintiff also

argues that only “actions and proceedings unique to and arising

out of a family or a family-type relationship” may fall within

the jurisdiction of the Family Part.     (Pl.’s Opp’n Br. 18

(citing N.J. Court Rule 5:1-2).)      Finally, Plaintiff argues the

Third Circuit’s ruling in FOCUS v. Allegheny Cty. Ct. of Common

                                 13
Pleas, 75 F.3d 834 (3d Cir. 1996) would bar the invocation of

Younger here.   Moving Defendants argues the Family Part may

adjudicate constitutional matters relating to the facts at-issue

in this case.

      The Third Circuit has previously addressed the exact issues

raised by Plaintiff.    Anthony v. Gerald Council, 316 F.3d 412,

422 (3d Cir. 2003).    In that matter, the Third Circuit held the

Family Part constitutes a “continuing, open and available forum

to raise any issues.”     Id.   The Third Circuit also noted those

under the auspices of the Family Part’s jurisdiction retained

appellate rights.   Id.    Plaintiff has presented no argument

showing this holding is now incorrect.

      Moreover, Plaintiff’s quotation of FOCUS is so limited as

to the point of being misleading.       In that case, FOCUS attempted

to intervene in a matter in Pennsylvania state court.      75 F.3d

at 843.   The state court refused to allow FOCUS to intervene.

Id.   As a result, the Third Circuit found there was no ongoing

state matter as to FOCUS for the purposes of a Younger analysis.

Id.   In ruling so, the Third Circuit dismissed arguments that

FOCUS was required to exhaust state remedies before proceeding

to federal court.   Id.    In other words, Younger does not require

a party to pursue claims in state court if the state court will

not allow it to be party to an action.      This case has no

relation factually or legally to this matter.      Thus, this Court

                                   14
finds the third factor has been satisfied.     Accordingly, unless

Plaintiff provides a reason why abstention is inappropriate, the

Court must abstain from hearing this matter pursuant to the

Younger doctrine.

     Finally, the Court will determine whether there is any

reason why abstention would be inappropriate.     No party asserts

that any statute at-issue is facially unconstitutional.     As a

result, the only other way this Court may continue to assert

jurisdiction is if the state proceedings are being undertaken in

bad faith and for the purposes of harassment.     It is Plaintiff’s

burden to establish this exception to abstention.     Schall v.

Joyce, 885 F.2d 101, 106 (3d Cir. 1989).

     Plaintiff argues because the abuse allegations were

dismissed, “[a]ny pending DCP&P[] proceedings against Plaintiff,

therefore, could only be in bad faith or for purposes of

harassment, as it has no Constitutional interest justifying

interference in the integrity of Plaintiff’s family.”     (Pl.’s

Opp’n Br. 21.)   This Court finds this argument unavailing for

the same reason discussed supra.     New Jersey’s interest is not

so limited and New Jersey appears to still be actively

litigating the underlying matter.     As Plaintiff has not met his




                                15
burden to establish bad faith or harassment, this Court must

abstain in this matter. 5

     The Court agrees with Plaintiff, Younger “abstention rarely

should be invoked.”    Addiction Specialists, Inc. v. Twp. of

Hampton, 411 F.3d 399 (3d Cir. 2005) (quoting Ankenbrant v.

Richards, 504 U.S. 689, 705 (1992)).     Unfortunately for

Plaintiff, the Court finds this is one of those rare situations

in which the Court must abstain.      Plaintiff’s claims may not be

brought in this Court until after the parallel state proceedings

have been completed.    For this Court to proceed at this point in

time could lead to the very friction between federal and state

courts Younger was intended to prevent.     All claims, against all

Defendants, fall within Younger abstention.     See, e.g., Gormley

v. Gormley, No. 17-cv-7874 (NLH/AMD), 2018 U.S. Dist. LEXIS

83694, at *1-11 (D.N.J. May 18, 2018) (dismissing federal and

state claims requesting injunctive, declaratory, and

compensatory relief against private and state actors).

Accordingly, this Court will dismiss this case in its entirety

pursuant to the Younger doctrine.




5 The Court notes that Plaintiff’s Complaint alleges
unconstitutional actions by Defendants. But, Plaintiff does not
assert these allegations restrict the Court from imposing
Younger abstention. The Court may only consider the arguments
properly before it.
                                 16
                           CONCLUSION

     For the foregoing reasons, Moving Defendants’ motion to

dismiss will be granted, in part as to Younger abstention only,

and denied, on all other grounds as moot.    This Court’s decision

on Younger abstention grounds requires the Court to dismiss this

case in its entirety, without prejudice.

     An appropriate Order will be entered.



Date: April 25, 2019                 s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               17
